Citation Nr: 0209407
Decision Date: 06/28/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-25 257	)	DATE JUN 28, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from January 1954 to January 1956.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 1999 decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 1999, a statement of the case was issued in October 1999, and a substantive appeal was received in December 1999.

In a March 2001 decision, the Board found no new and material evidence to reopen claims of service connection for left knee disability, vision disability, and colon cancer.  In that decision, the Board also noted that the right knee disability issue had incorrectly been considered under a new and material evidence analysis whereas that issue was not the subject of a prior final denial.  See generally 38 U.S.C.A. § 5108 (West 1991).  The Board therefore remanded the service connection for right knee disability issue to the RO for adjudication on the merits.  This issue is now again before the Board for appellate review.

At the veterans request, he was scheduled for a Board hearing in Washington, D.C. in June 2002.  However, he failed to report for the hearing. 


FINDING OF FACT

Right knee disability, including arthritis, was not manifested during the veterans active duty service, or for several years thereafter, nor is right knee disability, including arthritis, otherwise related to such service


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by the veterans active duty service, nor may arthritis of the right knee be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly enacted legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of the new regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.  Where laws or regulations change after a claim has been filed or reopened and before the administrative or judicial process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or has permitted the Secretary of Veterans Affairs to do otherwise and the Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there has been substantial compliance with all notice and assistance provisions of the new legislation.  The issue on appeal has been addressed in the supplemental statement of the case.  In that document, the veteran has been furnished notice of the applicable laws and regulations regarding service connection for right knee disability.  With regard to the assistance requirements of the new law, the Board observes that the claims file includes service medical records, including records documenting treatment at the United States Naval Hospital in Corona, California.  The file also includes various VA and private medical records, including records from the Social Security Administration.  As hereinafter explained within the discussion of the case, no further development of the medical record is necessary.

As there has been substantial compliance with the Veterans Claims Assistance Act of 2000 and implementing regulations, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the record, the Board finds that the clear preponderance of the evidence is against the veterans claim of entitlement to service connection for right knee disability.  The veteran claims that his right knee problems began during service and that he was treated for such problems at the United States Naval Hospital in Corona, California.  However, service medical records are negative for any complaints or clinical findings associated with the right knee.  Service medical records do in fact show comprehensive examination and treatment at the above-mentioned Naval Hospital in 1955 and 1956 for complaints related to painful feet and aching calves.  A summary of sick call visits dated from July 1955 to December 1955 shows consistent complaints related to the feet and lower legs with treatment by arch supports, whirlpool, and light duty.  However, this summary includes no reference to any right knee complaints.  Physical examination in December 1955 based on complaints of foot pain and calf pain was negative except for second degree bilateral pes planus.  The clinical records of such treatment do not document any right knee complaints or clinical findings.  The veterans current assertions regarding treatment for right knee problems at this Naval Hospital in 1955 and 1956 are therefore not supported by the contemporaneous medical records.  A January 1956 Report of Medical Survey shows that discharge from the service was recommended due to bilateral flatfeet.  Significantly, there was no reference to right knee problems, and with the exception of bilateral flatfeet, the veterans lower extremities were clinically evaluated as normal at the time of discharge examination in January 1956.

Post-service evidence includes private medical reports dated in August 1962 and September 1968 which reference problems with flat feet, but do not refer to any right knee complaints or abnormal findings.  At an October 1968 VA examination, the veteran did report that he had hurt both knees during service while training for combat.  Clinical examination revealed no swelling or muscle atrophy.  Flexion was reported to be from 0 degrees to 140 degrees and internal motion was normal.  An x-ray study shows both knees to be normal.  The pertinent examination diagnosis was arthralgia of the knees.  

Subsequent post-service evidence includes a May 1994 VA outpatient reference to a history of right knee problems.  A January 1996 private medical record from S. A., M.D., shows that the veteran was diagnosed as having arthralgia and possible arthritis of the right knee.  This record also includes history that the veteran had had right knee problems for 30 years, since he was in the Army.  

While the Board recognizes the veterans contentions regarding right knee problems during service, the service medical records do not confirm his account of treatment at the Corona Naval Hospital.  The Board believes that considerable weight must be given the fact that trained medical examiners did not report any right knee disorder during service although the veteran was seen extensively for problems with his feet and lower legs.  In fact, except for bilateral flatfeet, the veterans lower extremities were clinically evaluated as normal at the time of discharge examination.  Also of significance is the fact that private medical examiners who treated the veteran in 1962 and 1968 did not report any right knee complaints or medical findings.  

The 1968 VA examination does in fact show right knee complaints, although it appears that both clinical examination and x-rays were negative.  However, the evidence of record does not show any right knee problems during service or for a number of years thereafter.  With regard to the history of knee injury during service as reflected in the history section of the report of the 1968 VA examination, it appears clear that this notation was essentially repeating a history provided by the veteran.  In this regard, a bare transcription of lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Therefore, this history recorded some twelve years after service is not itself evidence of inservice injury. 

The Board notes that the veteran has not been afforded a VA examination in connection with the claim.  However, the Board finds that such an examination is not necessary to reach a determination on this issue as the information and evidence of record contains sufficient competent medical evidence to decide the claim.  There is medical evidence dated in the 1990s suggesting that the veteran may now suffer from right knee disability.  Be that as it may, the clear preponderance of the evidence is against a finding that the veteran suffered an injury to the right knee during service or otherwise manifested right knee disability during service.  His assertions are simply not supported by either the specific contemporaneous medical records he has pointed to, or by any other service medical records. In other words, the Board does not find the veterans assertions regarding right knee symptoms and treatment during service to be credible in view of the contrary evidence.  Post-service evidence also does not show right knee complaints or abnormal findings for several years after service.  Under such circumstances, the Board finds that an examination and/or etiology opinion is not necessary for the Board to make a determination.  See generally 38 C.F.R. § 3.159(c)(4); 66 Fed. Reg. 45,631 (Aug. 29, 2001).  

In closing, the Board notes that service connection has not been established for the pes planus noted during service or any other disability.  There is therefore no need to consider secondary service connection under 38 C.F.R. § 3.310.  

The Board has also considered the doctrine of reasonable doubt with regard to this claim.  However, the record does not provide an approximate balance of negative and positive evidence on the merits with regard to this issue.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
